ON PETITIONS FOR REHEARING-.
Per Curiam.
Plaintiff in error asks for a rehearing, or modification, of the opinion, because, from the language employed, it appears parties would have the right to enter the channels of natural streams, and interfere with the flow of water therein by changing the form of the channel, so as to make it narrower or deeper, and thereby increase the apparent flow of water, and thus acquire a right to such apparent additional flow; and also urge that the language of the opinion is susceptible of the construction, that obstructions may be placed in tributaries, and the discharge thereof into the main stream thereby prevented, and the burden thrown upon a prior appropriator of procuring the water to be turned into the main stream, as well as showing how much, so retained, should be turned in; and also suggests the opinion indicates that the water contained in the gravel in the bed of the stream does not constitute a part of the natural flow of the stream.
It was not intended to so hold, and in our judgment, the opinion is not susceptible of the construction that it does.
. Counsel for defendants in error request that in case their application for rehearing is denied, a clause be added to the opinion, permitting the defendants to show to the district court that* by reason of physical changes in the river bed, which have occurred since the former trial, that the portion of the decree affirmed will be unjust and oppressive. As the *87record now stands, it would be improper for this court to issue any directions to the lower upon this subject. This particular question, raised by the defendants in error, is not before us for consideration. Any application for a modification of the decree must be addressed to the district court. Petitions for rehearing denied.

Petitions denied.